Irvine, C.
In this case there are eight assignments of error. Of these the sixth is “ Errors of law occurring at the trial, and duly excepted to by plaintiff.” This, while sufficient in a motion for a new trial, is too general to present any question for review in a petition in error.
The seventh is that the court erred in overruling the motion for a new trial. As the motion for a new trial assigns six grounds, this assignment is too general.
The eighth is that the court erred in not considering newly-discovered evidence and affidavits in support thereof. Accepting this as a sufficient assignment that the court *613erred in refusing a new trial on the ground of newly discovered evidence, we cannot consider it, because the affidavits in support thereof are not preserved by a bill of exceptions.
The remaining assignments call only for a consideration of the sufficiency of the evidence to sustain the verdict in its general character and as to its amount. No question of law is presented on this point. We have examined the evidence and find that while it is conflicting there is sufficient to sustain the verdict.
Judgment affirmed.